Citation Nr: 1743659	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  16-48 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an effective date earlier than May 12, 2010 for the award of service connection for posttraumatic stress disorder (PTSD) with major depression, to include on the basis of clear and unmistakable error (CUE). 


ATTORNEY FOR THE BOARD

Bonnie Yoon, Counsel







INTRODUCTION

The Veteran served on active duty from August 1983 to July 1986.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In her substantive appeal received in October 2016, the Veteran requested a hearing before a Veterans Law Judge in Washington, D.C.  However, in August 2017, the Veteran withdrew her request for a Board hearing.  Thus, the hearing request is deemed to be withdrawn.  38 C.F.R. § 20.704(d).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A claim for entitlement to service connection for PTSD was submitted by the Veteran on May 12, 2010.  

2.  Service connection for PTSD with major depression was granted in a January 2011 rating decision, and an effective date of May 12, 2010, was assigned.  The Veteran did not appeal the assignment of the effective date.

3.  The evidence of record does not contain any communication received from the Veteran that could be considered a claim for entitlement to service connection for a psychiatric disability prior to May 12, 2010.

4.  The January 2011 rating decision granting service connection for PTSD with major depression and assigning an effective date of May 12, 2010 did not contain an error in application of the extant applicable laws or regulations pertaining to effective dates that would have manifestly changed the outcome.


CONCLUSIONS OF LAW

1.  There is no legal entitlement to an effective date earlier than May 12, 2010, 1991, for the grant of service connection for PTSD with major depression.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

2.  The January 2011 rating decision assigning an effective date of May 12, 2010 for the grant of service connection for PTSD with major depression did not contain CUE.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

In addition, with regard to CUE claims, the United States Court of Appeals for Veterans Claims (Court) has specifically held that the Veterans Claims Assistance Act of 2000 (VCAA) has no application to allegations of CUE as a matter of law, regardless of whether the Board or RO issued the earlier decision in question.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); Parker v. Principi, 15 Vet. App. 407 (2002); see also 38 U.S.C.A. §§ 5109A(a); 7111(a); 38 C.F.R. §§ 20.1400-20.1411. 

Analysis

The Veteran seeks entitlement to an effective date earlier than May 12, 2010, for the award of service connection for PTSD with major depression.

In order to challenge the assignment of an effective date for the award of service connection for a disability, a claimant must file a notice of disagreement with the assigned effective date within the one year appeal period; otherwise that decision becomes final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.203.  The only way to vitiate the finality of such a decision is via a motion alleging CUE in a prior final RO decision such that a different effective date would result.  See Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006).  This would include a motion alleging CUE in the decision assigning the effective date.  Id. at 300.

In January 2011, the RO granted entitlement to service connection for PTSD with major depression and assigned a 70 percent rating effective May 12, 2010.  The Board notes that May 12, 2010, is the date the Veteran signed her claim, as opposed to May 17, 2010, the date the claim was received by VA.  As the currently assigned effective date is more favorable to the Veteran, the Board will not disturb that finding.  In June 2011, the Veteran filed a notice of disagreement (NOD) with the initial rating assigned, specifically indicating that she disagreed with the "grant of only 70% for PTSD."  A statement of the case (SOC) was issued in January 2012 with regard to an increased evaluation for PTSD, and the Veteran filed a substantive appeal in February 2012.  In November 2014, the issue of entitlement to an initial evaluation in excess of 70 percent for PTSD was remanded by the Board for further development.  During the pendency of the remand, the RO, in a December 2014 Decision Review Officer (DRO) decision, awarded an increased 100 percent evaluation for PTSD effective May 12, 2010, the original date of service connection.  The RO indicated that the award of 100 percent constituted a full grant of the benefit sought on appeal.   In December 2015, the Veteran requested reconsideration of the effective date of the grant, indicating that she filed a claim in 1996 for heart palpitations/anxiety and requested an effective date back to 1996.   The RO contacted the Veteran in December 2015, and the Veteran clarified that she was seeking reconsideration of the "effective date of the mental health grant."  The Veteran also submitted additional information in December 2015, which the RO characterized as a claim for reconsideration/CUE on the effective date of the award of service connection for PTSD with major depression.  

In January 2016, the RO issued a rating decision finding that an earlier effective date of service connection for PTSD with major depression was not shown due to CUE, and continued the effective date of May 12, 2010.  In February 2016, the Veteran filed an NOD disagreeing with the denial of an earlier effective date, and an SOC was issued in September 2016 with respect to the issue of entitlement to an earlier effective date for service connection for PTSD with major depression.  The Veteran perfected her appeal in October 2016.  The issue of whether there was CUE in the January 2011 rating decision assigning an effective date of May 12, 2010 for the award of service connection for PTSD with major depression is thus properly before the Board.  See Jarrell v. Nicholson, 20 Vet. App. 326, 334 (2006) (en banc) (stating that an assertion of CUE in an RO decision must first be presented to and decided by the RO before the Board has jurisdiction to decide the matter).

Although the Veteran filed an NOD disagreeing with the initial 70 percent rating assigned for PTSD in the January 2011 rating decision, she did not disagree with the effective date assigned or submit or identify new and material evidence within one year of the issuance of that rating decision.  The Veteran did not disagree with the effective date until December 2015.  Therefore, the January 2011 rating decision is final with regard to the effective date assigned for the grant of service connection for PTSD and major depression.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The Court held that appellants are prohibited from collaterally attacking a prior final rating or Board decision by filing a freestanding earlier effective date claim.  The Court explained that, once a rating decision which establishes an effective date becomes final, the only way that such a decision can be revised is if it contains CUE.  The Court noted that any other result would vitiate the rule of finality.  Rudd, 20 Vet. App. 296.  In other words, there are no freestanding claims for an earlier effective date.  The Veteran must timely appeal the VA rating decision or Board decision that assigned the effective date in question.  If an untimely freestanding claim for an earlier effective is raised, the Court has held that such an appeal should be dismissed.  Id. at 299-300. 

Although there are numerous exceptions to the rule of finality and application of res judicata within the VA adjudication system, a new and distinct claim for an earlier effective date is not one of the recognized statutory exceptions to finality.  See DiCarlo v. Nicholson, 20 Vet. App. 52 (2006).

As indicated above, because the Veteran did not voice any disagreement as to the assignment of an effective date of May 12, 2010 within one year following her receipt of the notice letter that accompanied the January 2011 rating decision; the January 2011 rating decision became final with regard to the effective date assigned for the grant of service connection for PTSD and major depression, and the Veteran's only recourse is to have the final decision revised on the grounds of CUE.  See 38 C.F.R. § 3.105; Rudd, 20 Vet. App. 296.

If the evidence establishes CUE in a prior RO rating decision, the decision will be reversed or amended.  38 U.S.C.A. § 5109A; 38 C.F.R. §§ 3.104(a), 3.105(a).  In determining whether a prior determination involves CUE, the Court has established a three-prong test.  The three prongs are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

The Board notes that a claim of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  

The regulations with regard to effective dates in 2011 are the same as those in effect today.  They indicate that except as otherwise provided, the effective date of an evaluation and award of service connection shall be the day following separation from active service or the date entitlement arose if the claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  
38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the VA may be considered an informal claim.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155.

In this case, the Veteran's date of separation from service was July 31, 1986.  The Veteran's claim for entitlement to service connection for PTSD was received on May 12, 2010.  As this date was more than one year after separation from service, the effective date would be the date of receipt of claim or date entitlement arose, whichever is later.  In this case, the evidence of record includes private treatment records from Kaiser Permanente dated February 1996, which include psychiatric diagnoses of depression and anxiety disorder.  As such, entitlement arose prior to the date of claim; therefore, the date of claim, May 12, 2010, is the appropriate effective date for the grant of service connection for PTSD with major depression.  38 C.F.R. § 3.400(b)(2).

The only basis for finding CUE in the January 2011 decision would be if there was an informal claim filed prior to May 12, 2010 that was not adjudicated.  Review of the record reflects that the documents in the claims file prior to the May 12, 2010 claim included a March 1996 claim for service connection for a heart murmur and service connection for residuals of D & C (dilation and curettage) procedure, indicated as excessive bleeding and infections.  The claim does not indicate any psychiatric symptoms or disabilities.  Additionally, the record contained copies of May 1996 VA ECG results, and a May 1996 VA heart examination report, where the Veteran stated that she developed a "racing heart," shortness of breath, and a sense of flutter around 1985, and was found to have no past or present history of organic heart disease.  Again, there was no notation of any psychiatric symptoms in the examination report.  Also included in the file were February 1995 private treatment records which note the Veteran had a rapid heartbeat, and a July 1996 VA gynecological examination report, which indicated a normal gynecological examination.  A July 1996 statement from the Veteran in the file concerned the obtaining of medical records from Doctors Hospital and Foundation Medical Group.  There is no evidence in the record prior to May 12, 2010, reflecting an intent to file a claim for entitlement to service connection for PTSD or any psychiatric disability.  The evidence also does not show that the March 1996 claims for service connection for a heart murmur and service connection for residuals of D & C encompassed a psychiatric disability.  

The Board is cognizant that 38 C.F.R. § 3.157(b), which was in effect at the time of the Veteran's earlier claim, provides that the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital may be accepted as the date of receipt of a claim.  The provisions of this paragraph apply only when such reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  See Sears v. Principi, 16 Vet. App. 244, 247 (2002) (stating that 38 C.F.R. § 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established).  That is not the situation here, as there is no indication that the issue of service connection for PTSD and major depression, or any other psychiatric disability, was addressed prior to May 12, 2010.  Accordingly, the provisions of section 3.157(b) do not apply in this case.

As indicated above, private treatment records from Kaiser Permanente dated February 1996 and first received in December 2015 include psychiatric diagnoses of anxiety disorder and depression.  This is the first indication of a diagnosis of a psychiatric disorder in the record.  As stated previously, although VA and private treatment records may, under limited circumstances, constitute informal claims for benefits, those circumstances are limited to situations in which service connection has already been granted.  38 C.F.R. § 3.157(b).  Although the Veteran stated in December 2015 that she had submitted these documents in 1996, there is no indication from the record that they were received, and in any event, since service connection had not been granted at the time of the February 1996 private treatment, an earlier effective date is not warranted on this basis.

The Board acknowledges the arguments set forth by the Veteran and is sympathetic and understanding to her argument that she had been told to file a claim for service connection for a heart murmur instead of a psychiatric disability by VA and by her doctors.  The Court has held, however, that claimants are charged with knowledge of laws and VA does not have a duty to search out potential beneficiaries.  See Wells v. Principi, 3 Vet. App. 307, 309 (1992) (holding that there is no requirement on the part of the Secretary to search out and identify potential beneficiaries).  Similarly, the breach of the duty to assist is not a valid basis for a finding of CUE.  See Cook v. Principi, 318 F.3d 1334, 1344-47 (Fed. Cir. 2002) (holding that a breach of the duty to assist cannot form the predicate for a motion for revision of a finally decided claim based on CUE).  The Board must therefore find that there is no legal merit to this argument.

The Board notes the Veteran has also indicated a belief that she submitted the February 1996 records from Kaiser in 1996 and that the records may have been lost by VA.  The Court has held that in the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process.  See YT v. Brown, 9 Vet. App. 195 (1996).  The Court specifically held that a statement by a claimant, standing alone, is not sufficient to rebut the presumption of regularity in RO operations.  Id. at 199.  Here, the record does not contain any evidence that would support the Veteran's contentions that such records were submitted.  Her statements alone are insufficient to rebut the presumption of regularity in the administrative process and do not amount to CUE.  Id.   

In summary, the January 2011 rating decision which granted an effective date of May 12, 2010 for the award of service connection for PTSD with major depression, was based on the application of the pertinent statutory and regulatory provisions extant at the time and based on the correct facts as they were known at the time.  The Veteran has not identified an error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  As such, the Board finds there is no CUE in the January 2011 rating decision which granted an effective date of May 12, 2010, for the award of service connection for PTSD with major depression.  Therefore, entitlement to an effective date prior to May 12, 2010 for the award of service connection for PTSD with major depression is denied.


ORDER

An effective date earlier than May 12, 2010 for the award of service connection for PTSD with major depression, to include on the basis of CUE, is denied. 



____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


